                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

   Tigress Sydney Acute McDaniel,                    JUDGMENT IN CASE

              Plaintiff(s),                         3:18-cv-00530-RJC-DSC

                  vs.

   North Carolina Agricultural and
      Technical State University
          Stephanie D. Lynch
            Keith Schimmel
           Katherine Murphy
            Charles Waldrup
           Bethany Meighen
              Sherri Avent
  University of North Carolina System
             Harold Martin
              Donna Eaton
              Nicole Pride
             Beryl McEwen
              Clay Gloster,
             Defendant(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 15, 2018 Order.

                                               October 15, 2018
